DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 13 October 2020. Claims 1-30 are currently pending.
Drawings
	The drawings received on 13 October 2020 are currently pending.
Claim Objections
Claim 9 is objected to because of the following informality:
In line 4, it appears that the phrase “the cavity is large than” should read “the cavity is larger than.”
Claim 13 is objected to because of the following informality:
In line 1, it appears that the phrase “the plurality of tabs are” should read “the plurality of tabs is.”
In line 2, it appears that the phrase “after a head” should read “after the head.”
Claim 14 is objected to because of the following informalities:
In line 1, it appears that the phrase “wherein the tab is” should read “wherein the plurality of tabs is” for consistency.
In line 2, it appears that the phrase “below a top surface” should read “below the top surface.”
Claim 23 is objected to because of the following informality:
In line 7, it appears that the phrase “an unflexed state” should read “the unflexed state” (see line 5 of claim 23 for antecedent basis).
Claim 25 is objected to because of the following informality:
In line 1, it appears that the phrase “below a top surface” should read “below the top surface.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillen et al. (U.S. Patent Application Publication 2015/0245859).
McMillen et al. disclose (as to claim 1) a bone fixation assembly (10) comprising a bone fixation plate (10) including a fastener hole (303) and a cavity (e.g. cavity defined by 52) adjacent to the fastener hole; and a clip (14) comprising a body (i.e. body defined by a loop defined by 62) having a partial circular shape (i.e. shape as best seen in Figure 7), the body positioned at least partially in the cavity (positioning as best seen in Figure 9); and a plurality of tabs (72A, 72B and 72C) extending inward relative to the partial circular shape of the body (extension as best seen in Figure 7), each tab having a convex shape (i.e. shape as best seen in Figure 7) extending inward relative to the partial circular shape of the body (extension as best seen in Figure 7), wherein the body and the plurality of tabs are positioned below a top surface (38) of the bone fixation plate (positioning as best seen in Figure 5), wherein (as to claim 2) the body and the plurality of tabs of the clip have a uniform thickness (see Figure 5), wherein (as to claim 4) the plurality of tabs includes two tabs (72A and 72C) having respective positions opposing each other around the partial circular shape of the body (i.e. positions as best seen in Figure 7), wherein (as to claim 5) the body of the clip includes two extensions (i.e. extensions defined by portion of body defining 76 and 20A), each extension extending beyond the respective position of one of the two tabs such that the partial circular shape of the body extends past 180 degrees (extension as best seen in Figure 7), wherein (as to claim 8) the clip comprises a resiliently flexible material (i.e. nitinol, see paragraph 0056), wherein (as to claim 9) the cavity is radially oriented to correspond to the partial circular shape of the body of the clip (orientation as best seen in Figure 8); and a radius (i.e. radius defined by 52) of the cavity is larger than a radius (i.e. radius defined by 62) of the body of the clip to allow the clip to flex outward in the cavity when in a displaced state (i.e. state as best seen in Figure 10), wherein (as to claim 10) the assembly further comprises a fastener (46) including a body (i.e. body defined by 46) having screw threads (i.e. threads as best seen in Figure 6) and a head (48) having a spherical taper (i.e. taper as best seen in Figures 5 and 6), wherein (as to claim 11) the spherical taper of the head of the fastener is capable of pushing outward on the plurality of tabs of the clip when the fastener is inserted into the fastener hole (see paragraph 0047), wherein (as to claim 12) the body of the clip is resiliently flexible (i.e. due to it being made of nitinol) to permit displacement of the plurality of tabs to allow passage of the head of the fastener (see paragraph 0047); and a spring tension of the clip in a displaced state (e.g. state as best seen in Figure 10) is capable of biasing the clip to return to a neutral position (e.g. position as best seen in Figure 9) after the head of the fastener has passed the plurality of tabs of the clip (see paragraphs 0017 and 0064), wherein (as to claim 13) the plurality of tabs is capable of engaging the head of the fastener (engagement as best seen in Figure 5) to prevent backout of the fastener after the head of the fastener has passed the tab of the clip (see paragraph 0064), and wherein (as to claim 14) the plurality of tabs is capable of maintaining a position (i.e. position as best seen in Figure 5) of the fastener entirely below the top surface of the bone fixation plate after the head of the fastener has passed the tab of the clip (see Figures 1-11, and paragraphs 0017 and 0035-0066).
Claims 1, 6-7, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufmann et al. (U.S. Patent 9,913,672).
	Regarding claims 1, and 6-7, Kaufmann et al. disclose (as to claim 1) a bone fixation assembly (see Figure 7) comprising a bone fixation plate (100) including a fastener hole (101-106) and a cavity (113) adjacent to the fastener hole; and a clip (125) comprising a body (i.e. body defined by 126 and 127) having a partial circular shape (i.e. shape as best seen in Figure 14), the body positioned at least partially in the cavity (positioning as best seen in Figure 8); and a plurality of tabs (120 and 122) extending inward relative to the partial circular shape of the body (extension as best seen in Figure 14), each tab having a convex shape (i.e. shape as best seen in Figure 14) extending inward relative to the partial circular shape of the body (extension as best seen in Figure 14), wherein the body and the plurality of tabs are positioned below a top surface (i.e. surface visible in Figure 1) of the bone fixation plate (positioning as best seen in Figure 7), wherein (as to claim 6) the bone fixation plate further includes a notch (111) located adjacent to the fastener hole (location as best seen in Figure 12); and the clip further includes a protrusion (121) extending from the body of the clip (extension as best seen in Figure 16), the protrusion of the clip positioned within the notch of the bone fixation plate (positioning as best seen in Figure 8), and wherein (as to claim 7) the bone fixation plate includes a single notch (i.e. each single notch as best seen in Figure 2) for each of one or more respective fastener holes; and the single notch is located adjacent to the respective fastener hole at a position (i.e. position as best seen in Figure 2) along (i.e. on a line parallel and close to, see Note below regarding the term “along”) a midline (191) of the bone fixation plate (see Figures 1-16, and column 2, line 24 – column 5, line 34).
	Note: For examination purposes and in light of the broadest reasonable interpretation, the term “along” is being treated as on a line or course parallel and close to (definition taken from https://www.thefreedictionary.com/along).
Regarding claims 23-26, Kaufmann et al. disclose (as to claim 23) a method for coupling a fastener (132) and a bone fixation plate (100) comprising translating a fastener (132) through a fastener hole (101-106) of a bone fixation plate (100) into an underlying bone (see column 2, lines 54-59); engaging a clip (125) positioned at least in part in a cavity (113) of the bone fixation plate with a tapered surface (133) of a head (i.e. head defining 133 as best seen in Figure 7) of the fastener (see column 3, lines 19-26); translating the clip from an unflexed state (i.e. state as best seen in Figure 6) to a flexed state (i.e. state when head of screw is passing through clip) to allow passage of the head of the fastener past the clip (see column 3, lines 19-26); retracting the clip from the flexed state back to the unflexed state after the head of the fastener has passed the clip (see column 3, lines 26-32); seating the fastener in the fastener hole such that the head of the fastener is positioned below a top surface (i.e. surface visible in Figure 1) of the bone fixation plate (see column 3, lines 32-39); and maintaining, with the clip, a position of the fastener below the top surface of the bone fixation plate (see column 3, lines 32-39) (see Figures 1-16, and column 2, line 24 – column 5, line 34), wherein (as to claim 24) maintaining, with the clip, a position (i.e. position as best seen in Figure 7) of the fastener includes engaging the fastener with a convex shaped tab (120 or 122) of the clip, the convex shaped tab extending inward from a partial circular shape (i.e. shape as best seen in Figure 14) of a resiliently flexible body (i.e. body defined by 127 and 127) of the clip, wherein (as to claim 25) the clip is positioned entirely below the top surface of the bone fixation plate (positioning as best seen in Figure 7), and wherein (as to claim 26) the method further comprises preventing rotation of the clip in the cavity of the bone fixation plate with a clip protrusion (121) positioned in a notch (111) of the bone fixation plate (see column 4, lines 46-51) (see Figures 1-16, and column 2, line 24 – column 5, line 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (U.S. Patent Application Publication 2015/0245859), as applied to claim 1 above.
	McMillen et al. disclose the claimed invention except for wherein the convex shape of each tab is formed with a semi-circular shape extending inward relative to the partial circular shape of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of McMillen et al. with each tab being formed with an alternative shape (e.g. semi-circular) in order to partially and resiliently block the fastener hole in the bone fixation plate, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations (see paragraph 0043 of the current specification) a person ordinary skill in the art would find obvious for the purpose of providing tab shape (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (U.S. Patent Application Publication 2015/0245859), as applied to claim 10 above, in view of Konieczynski et al. (U.S. Patent Application Publication 2015/0094764).
	McMillen et al. disclose wherein (as to part of claim 15) the spherical taper of the head of the fastener corresponds to a taper (i.e. taper defined by 44) of the fastener hole to allow the fastener hole to receive the fastener at an angle relative to a vertical axis (i.e. axis extending into the page and through the center of 30 as best seen in Figure 1) extending through the fastener hole (see Figure 5, and paragraphs 0038, 0047 and 0064).
	McMillen et al. fail to disclose wherein (as to the remainder of claim 15) the angle ranges from and includes 0 degrees up to and includes 45 degrees relative to the vertical axis extending through the fastener hole.
	Konieczynski et al. teach the use of a bone fixation assembly (see Figure 1A) comprising a bone fixation plate (10) including a fastener hole (12); and a fastener (20) including a head (22) having a spherical taper (see paragraph 0057), wherein the spherical taper of the head of the fastener corresponds to a taper (see paragraph 0057) of the fastener hole to allow the fastener hole to receive the fastener at an angle (Mf) (see Figures 1A-2C, and paragraphs 0035-0037 and 0056-0057).
Konieczynski et al. teach the angle ranges from and includes 0 degrees up to and includes 15 degrees or substantially greater relative to a vertical axis (axis C) extending through the fastener hole (see Figures 1A-1C, and paragraph 0036); however, fail to explicitly disclose wherein the angle ranges from and includes 0 degrees up to and includes 45 degrees relative to the vertical axis extending through the fastener hole. 
Furthermore, Konieczynski et al. set forth that the fastener angle is a result effective variable, wherein the exact angle would depend upon the range of motion required for its intended use (see paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of McMillen et al.	with wherein the angle ranges from and includes 0 degrees up to and includes 45 degrees relative to the vertical axis extending through the fastener hole in view of Konieczynski et al., for the purpose of providing a desired range of motion given the intended use of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (U.S. Patent Application Publication 2015/0245859), as applied to claim 10 above, in view of Richelsoph et al. (U.S. Patent 9,044,273).
McMillen et al. disclose the claimed invention except for wherein the head of the fastener further comprises a chamfer adjacent to a top surface of the head of the fastener.
	Richelsoph et al. teach the use of a fastener (9) comprising a head (9b), wherein the head comprises a chamfer (9h) adjacent a top surface (9a) (see Figures 7-8, and column 17, lines 49-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of McMillen et al. with wherein the head of the fastener further comprises a chamfer adjacent to a top surface of the head of the fastener in view of Richelsoph et al. in order to provide a means for avoiding sharp edges there a driving feature interacts with a driver.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (U.S. Patent 6,599,290) in view of McMillen et al. (U.S. Patent Application Publication 2015/0245859) further in view of Kugler et al. (U.S. Patent 7,766,917).
	Bailey et al. disclose (as to part of claim 17) a bone fixation kit (10 and 90) comprising a bone fixation plate (12) including a fastener hole (24, 26, 32, or 34) and a cavity (80) adjacent to the fastener hole; a clip (16) comprising a body (i.e. body defined by 16) having a partial circular shape (i.e. shape as best seen in Figure 5), the body positioned at least partially in the cavity (positioning as best seen in Figure 4); and a tab (72) extending inward relative to the partial circular shape of the body; a fastener (14) comprising a body (60) having screw threads (68); and a head (58) comprising a plurality of engagement features (102 and 106), the engagement features including a threaded cavity (102) and one or more recesses (106); a removal tool (90) comprising an inner portion (98) including first threads (i.e. threads as best seen in Figure 8); and an outer portion (100) including a rotatable portion (97) and one or more protrusions (104); wherein the first threads of the inner portion are capable of engaging the threaded cavity of the head of the fastener (see column 7, lines 6-9); and wherein the one or more protrusions of the outer portion are capable of engaging the one or more recesses of the head of the fastener in response to the first threads of the inner portion engaging the threaded cavity of the head of the fastener (i.e. the first threads must engage the threaded cavity in order to properly use the removal tool, see column 7, lines 21-37) and the rotatable portion of the outer portion (see column 7, lines 21-37), wherein (as to claim 19) the one or more recesses of the head of the fastener are adjacent to the threaded cavity of the head of the fastener (positioning as best seen in Figure 1); and the one or more protrusions of the outer portion of the removal tool are adjacent to a channel (i.e. channel receiving 98 as best seen in Figure 9) of the outer portion through which the inner portion of the removal tool passes (positioning as best seen in Figure 8), wherein (as to claim 20) the one or more recesses of the head of the fastener are separated from (i.e. extending in different directions, see Note below regarding the term “separated”) the threaded cavity of the head of the fastener (i.e. as can be seen in Figures 1 and 4, the threaded cavity extends from top to bottom and the one or more recesses extend from the threaded cavity toward the periphery of the head); and the one or more protrusions of the outer portion of the removal tool are separated from (i.e. extending in different directions, see Note below regarding the term “separated”) a channel (i.e. channel receiving 98 as best seen in Figure 9) of the outer portion through which the inner portion of the removal tool passes (i.e. as can be seen in Figure 9, the channel extends into the page and the one or more protrusions extend from the channel toward the periphery of the outer portion), wherein (as to part of claim 21) the outer portion of the removal tool includes a plurality of wedging flats (i.e. flats defined by edges of each instance of 104 as best seen in Figure 8) capable of spreading the tab of the clip when the removal tool engages the fastener (see column 7, lines 23-36), and wherein (as to claim 22) the plurality of engagement features of the head of the fastener further includes a contoured surface (i.e. contoured surfaces defining 106 and the material of the head therebetween as best seen in Figure 1) capable of receiving a force (e.g. a force exerted by 104) for inserting the fastener into bone (see Figures 1-10, and column 4, line 7 – column 7, line 36).
	Bailey et al. disclose the claimed invention except for wherein (as to part of claim 17) the clip comprises a plurality of tabs extending inward relative to the partial circular shape of the body, and wherein (as to the remainder of claim 21) the wedging flats are capable of spreading respective tabs of the clip.
	McMillen et al. teach the use of a bone fixation kit (10, 14, and 46) comprising a bone fixation plate (10) including a fastener hole (303) and a cavity (e.g. cavity defined by 52) adjacent to the fastener hole; and a clip (14) comprising a body (i.e. body defined by a loop defined by 62) having a partial circular shape (i.e. shape as best seen in Figure 7), the body positioned at least partially in the cavity (positioning as best seen in Figure 9); and a plurality of tabs (72A, 72B and 72C) extending inward relative to the partial circular shape of the body (extension as best seen in Figure 7); and a fastener (46) (see Figures 1-11, and paragraphs 0017 and 0035-0066). The result of combining the plurality of tabs of McMillen et al. with the invention of Bailey et al. would result in the wedging flats spreading respective tabs of the clip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bailey et al. with wherein the clip comprises a plurality of tabs extending inward relative to the partial circular shape of the body and wherein the wedging flats are capable of spreading respective tabs of the clip in view of McMillen et al. in order to provide a well-known, alternative means for blocking the fastener hole of the bone fixation plate.
Bailey et al. disclose that rotation of the rotatable member results in the one or more protrusions engaging the one or more recesses of the head of the fastener (see column 7, lines 21-36) and rotation of the outer portion (i.e. via rotation of 96) in a direction results in removal of the fastener (see column 7, lines 32-36); however, Bailey et al. in view of McMillen et al. fail to disclose wherein (as to the remainder of claim 17) the inner portion comprises second threads, wherein the outer portion includes threads, and wherein the second threads of the inner portion are capable of engaging the threads of the outer portion, and wherein (as to claim 18) the inner portion of the removal tool is capable of threadably engaging the outer portion of the removal tool and the threaded cavity of the fastener by rotating in a first direction; and the outer portion is capable of removing the fastener by rotating in a second direction opposite from the first direction.
	Kugler et al. teach the use of a removal tool (50) comprising an inner portion (70) including threads (78); and an outer portion (60) including threads (68), wherein the threads of the inner portion are capable of engaging the threads of the outer portion, and wherein rotation of the inner member relative to the outer member due to the engagement results in movement of a position of the inner member relative to a position of the outer member (see column 5, lines 45-57) (see Figures 4-9, and column 4, line 32 – column 6, line 28). The result of combining the threaded engagement of Kugler et al. with the invention of Bailey et al. in view of McMillen et al. would result in a threaded engagement between the inner and outer portions and a threaded engagement between the inner member and the threaded cavity of the fastener. One of ordinary skill in the art would recognize that both engagements would be performed in a first direction, while removal of the fastener would be performed in a second, opposite direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bailey et al. in view of McMillen et al. with wherein the inner portion comprises second threads, wherein the outer portion includes threads, and wherein the second threads of the inner portion are capable of engaging the threads of the outer portion, and wherein the inner portion of the removal tool is capable of threadably engaging the outer portion of the removal tool and the threaded cavity of the fastener by rotating in a first direction; and the outer portion is capable of removing the fastener by rotating in a second direction opposite from the first direction in view of Kugler et al. in order to provide a means for moving the position of the inner member relative to the outer member to allow for engagement of the one or more protrusions with the one or more recesses and to allow for eventual removal of the fastener.
	Note: For examination purposes and in light of the broadest reasonable interpretation, the term “separated” is being treated as to go in different directions (definition take from https://www.merriam-webster.com/dictionary/separate).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (U.S. Patent 9,913,672), as applied to claim 23 above, in view of Konieczynski et al. (U.S. Patent Application Publication 2015/0094764).
	Kaufmann et al. disclose wherein (as to part of claim 27) the fastener can be seated at an angle (i.e. angle indicated by 140 and 141) relative to a vertical axis (i.e. axis extending through the center of 102 and 312 as best seen in Figure 7) of the fastener hole (see Figure 7 and column 4, line 52 – column 5, line 6).
	Kaufmann et al. fail to disclose wherein (as to the remainder of claim 27) the angle ranges up to and includes 45 degrees relative to the vertical axis extending through the fastener hole.
	Konieczynski et al. teach the use of a bone fixation assembly (see Figure 1A) comprising a bone fixation plate (10) including a fastener hole (12); and a fastener (20) including a head (22) having a tapered surface (see paragraph 0057), wherein the tapered surface of the head of the fastener corresponds to a taper (see paragraph 0057) of the fastener hole to allow the fastener hole to receive the fastener at an angle (Mf) (see Figures 1A-2C, and paragraphs 0035-0037 and 0056-0057).
Konieczynski et al. teach the angle ranges from and includes 0 degrees up to and includes 15 degrees or substantially greater relative to a vertical axis (axis C) extending through the fastener hole (see Figures 1A-1C, and paragraph 0036); however, fail to explicitly disclose wherein the angle ranges up to and includes 45 degrees relative to the vertical axis extending through the fastener hole. 
Furthermore, Konieczynski et al. set forth that the fastener angle is a result effective variable, wherein the exact angle would depend upon the range of motion required for its intended use (see paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of McMillen et al.	with wherein the angle ranges up to and includes 45 degrees relative to the vertical axis extending through the fastener hole in view of Konieczynski et al., for the purpose of providing a desired range of motion given the intended use of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Allowable Subject Matter
Claims 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 28-30 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a method for disengaging a fastener from a bone fixation plate comprising rotating an inner portion of a removal tool in a first direction; engaging first threads of the inner portion with a threaded cavity of a fastener in response to rotating the inner portion of the removal tool in the first direction; engaging second threads of the inner portion with threads of an outer portion of the removal tool in response to rotating the inner portion of the removal tool in the first direction; engaging one or more recesses in a head of the fastener with one or more protrusions of the outer portion of the removal tool in response to the first threads of the inner portion engaging the threaded cavity of the head of the fastener and the second threads of the inner portion engaging the threads of the outer portion of the removal tool; and rotating the outer portion of the removal tool in a second direction to disengage the fastener from the bone fixation plate, wherein the second direction is opposite to the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775